Citation Nr: 1443497	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-47 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee collateral ligament strain.  

3.  Entitlement to an initial compensable evaluation for stage 1 kidney disease with hypertension.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded the case in April 2014 for further development and it now returns for final appellate review. 

The issue of entitlement to service connection for a bilateral eye disorder was also on appeal and remanded by the Board in April 2014.  In an August 2014 rating decision, the agency of original jurisdiction (AOJ) granted service connection for pingueculae and glaucoma suspect of both eyes (claimed as bilateral eye disorder, to include bilateral astigmatism with bilateral opacity stromal and glaucoma).  As this was a full grant of the benefit sought on appeal, this matter is no longer in appellate status.  

This appeal was processed using the Virtual VA and the Veterans Benefit Management System (VBMS) paperless claims processing systems.    


FINDINGS OF FACT

1.  Since the date after his retirement, September 1, 2008, the Veteran's degenerative disc disease of the lumbar spine is manifested by subjective complaints of pain and limitation of motion, without limitation of the 
thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, or limitation of the combined range of motion of the thoracolumbar spine to not greater than 120 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.

2.  Since the date after his retirement, September 1, 2008, the Veteran's left knee collateral ligament strain is manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum.

3.  Since the date after his retirement, September 1, 2008, the Veteran's stage 1 kidney disease with hypertension has not been manifested by constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2013).

2.  For the entire appeal period, the criteria for entitlement to an initial evaluation in excess of 10 percent for left knee collateral ligament strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5299-5260 (2013).

3.  For the entire appeal period, the criteria for entitlement to an initial compensable  evaluation for stage 1 kidney disease with hypertension, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.115a, Diagnostic Codes 7502, 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the issues on appeal arise from the appeal of the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA and private treatment and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in August 2008, July 2013, and April 2014 to evaluate the severity of his service-connected low back, left knee and stage kidney disease with hypertension disabilities.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent April 2014 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be 

incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with April 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in April 2014 directed the AOJ to obtain any additional private and VA treatment records.  Additional VA treatment records were obtained.  Moreover, a letter was sent to the Veteran in April 2014 requesting that he identify any additional private treatment records and submit authorizations.  The Veteran submitted additional records from the Jacksonville Naval Hospital and Therapy Works as well as additional service treatment records.  In attached statements, the Veteran indicated that he had requested and submitted all the relevant medical information and there was no need for the AOJ to request any additional records.  Further, the AOJ was also directed to schedule the Veteran for VA examinations.  As noted above, the Veteran was afforded VA examinations in April 2014 to address the current severity of the disabilities on appeal that are adequate for appellate review.  

Additionally, in the April 2014 remand, the Board noted that the AOJ issued an August 2013 rating decision granting service connection again for hypertension with an initial noncompensable rating, effective December 30, 2011, but it was unclear such separate rating decision was issued as service connection for hypertension was already granted in association with the Veteran's kidney disease and assigned an initial noncompensable rating in the appealed September 2008 rating decision.  As such, the AOJ was directed to reconcile the August 2013 rating decision that granted service connection for hypertension and assigned an initial noncompensable rating, effective December 30, 2011, with the previous award of service connection for stage 1 kidney disease with hypertension, currently evaluated as noncompensably disabling, effective September 1, 2008.  Consequently, in the August 2014 supplemental statement of the case, the AOJ essentially considered the propriety of the assigned noncompensable ratings for the Veteran's stage 1 kidney disease with hypertension, which included consideration of the presence of albumin, hyaline, granular cases, red blood cells, edema, and the severity of hypertension, and the noncompensable rating for hypertension.  While not explicitly reconciling the separate grant of service connection for hypertension, the AOJ essentially indicated that the severity of hypertension must be considered in evaluating kidney disease under the applicable rating criteria.  To the extent that the AOJ failed to comply with the remand orders, the Board finds no prejudice as the evidence fails to demonstrate that the Veteran meets the criteria for a compensable rating for hypertension, so there is no danger of pyramiding.  38 C.F.R. § 4.14 (pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities).  Accordingly, the Board finds that there has been substantial compliance with the April 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.   
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Degenerative Disc Disease of the Lumbar Spine

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected low back disability.  Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Prior to his retirement, the Veteran was afforded a VA fee-based examination in July 2008.  The Veteran reported stiffness and weakness.  He had localized pain, which occurred seven times per day and lasted for .10 hours.  The pain was squeezing and oppressing.  The pain level was a 5 out of 10.  The pain could be elicited by physical activity and sleep on stomach, getting-up in morning, and prolonged sitting.  The pain was relieved by medication and the current treatment had been physical therapy.  At the time of pain, he could function without medication.  The Veteran reported that the condition had not resulted in any incapacitation.  He also indicated that he had limitation of motion of back.  

On physical examination, there was evidence of radiating pain on movement described as pain with flexion and extension.  There was no muscle spasm or tenderness.  Straight leg testing was negative on both left and right.  There was no ankylosis.  Range of motion was 75 degrees flexion with pain at that point, 25 degrees extension with pain at that point, 30 degrees right and left lateral flexion with no pain observed; and 30 degrees right and left rotation with no pain observed.  The examiner observed that joint function of the spine was additionally limited following repetitive use due to pain, but not fatigue, weakness, lack of endurance or incoordination.  However, the examiner observed that the joint function was additionally limited by zero degrees.  The inspection of the spine revealed normal head position and symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Neurological examination of the lower extremities showed that motor function and sensory function were within normal limits.  Reflexes were 2+ in the knee and ankle bilaterally.  A contemporaneous x-ray of the lumbosacral spine were unremarkable.  The diagnosis was lumbar degenerative disk disease per April 2008 MRI.  

Post-service private and VA treatment records continued to show reports of chronic low pain.  Importantly, an October 2012 clinical record documented pain, but range of motion was normal.  Nevertheless, subsequent private treatment records appear to indicate an increase in severity.  In this regard, a November 2012 private treatment record from Therapy Works indicated increasing pain with certain activities.  Moreover, at the previous VA examination, there was no evidence of radiating pain with respect to the low back; however, the November 2012 record showed that the Veteran reported radiating symptoms.  Thus, the Board remanded the case to afford the Veteran another VA examination.

The Veteran was afforded another VA examination in April 2014.  The Veteran's Virtual VA and VBMS records were reviewed.  The Veteran reported having physical therapy from November 2012 to January 2013.  However, the back pain returned.  He experienced pain with prolonged sitting, mowing the lawn, riding a bicycle or golfing.  He rarely golfed and he also experienced pain while sleeping.  He was still employed and used a TNS unit and ice as needed.  He denied any bowel/bladder incontinence.  He also denied that flare-ups impacted his function.  Range of motion findings were 75 degrees flexion with no objective evidence of painful motion, 25 degrees extension with no objective evidence of painful motion, 30 degrees right and left lateral flexion with no objective evidence of painful motion, and 30 degrees right and left lateral rotation with pain on the right at 30 degrees and no objective painful motion on the left.  There were no changes in range of motion findings on repetitive use testing.  There was also no functional loss or functional impairment.  

Likewise, there were no findings of tenderness or muscle spasm resulting in abnormal gait or spinal contour, or guarding resulting in abnormal gait or spinal contour.  Strength testing and sensory testing were normal.  Reflexes were also normal.  Straight leg raising was negative on both sides.  Again, there was no signs of radiculopathy.  There was also no objective findings of ankyloses or any other neurological abnormalities associated with the low back condition.  The examiner found that the Veteran did not intervertebral disc syndrome.  The Veteran also did not use assistive devices.  

The examiner opined that, as the Veteran was not having a flare-up today, it would be speculative to report additional range of motion loss and whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.   The examiner also opined that the Veteran's back disability did not impact his ability to work.  

The diagnosis was degenerative disc disease of the lumbar spine.  The examiner also explicitly found that there was no objective evidence of lower extremity radiculopathy on examination.  The examiner concluded that since separation, the Veteran had worked full time as a correctional officer.  He was independent of self-care, driving, and some household chores.  

The Board finds that, when applying the General Rating Formula to the Veteran's low back disability, the evidence does not warrant a rating in excess of 10 percent at any point during the course of the appeal.  There has been no objective findings of forward flexion of the thoracolumbar spine of 60 degrees or less to warrant a 20 percent rating.  The most restrictive range of motion found was 75 degrees flexion documented at the both VA examinations.    

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent.  At the April 2014 VA examination, pain was only elicited at the limits of flexion during range of motion testing.  Moreover, no additional restrictions were found following repetitive use.  Although the examiner indicated that it would only be speculative to report additional range of motion loss and whether pain, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, the examination report clearly shows that the Veteran denied any flare-ups and there was no change in range of motion following repetitive use. As such, given the lack of any such findings, the basis as to why examiner was unable to provide such opinion is clear.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 10 percent.  

Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Further, although both VA examiners found no objective findings of intervertebral  disc syndrome, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  Nevertheless, there has been no evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least two weeks during the past 12 months to warrant a 20 percent rating for intervertebral disc syndrome.  In this regard, VA examinations and VA treatment records are silent with respect to any findings of physician prescribed bed rest during this period.  Furthermore, the Veteran has expressly denied incapacitating episodes.

Moreover, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability during this period.  Although the Veteran reported radiating pain to his legs on occasion, on physical examination, he has been neurologically intact with normal strength and sensation in the lower extremities on examination.  Additionally, as noted in the General Rating Formula, such evaluations contemplates pain (whether or not it radiates).  Further, the VA examinations and treatment records also documented no history of bowel or bladder incontinence associated with the Veteran's low back disability.  Significantly, the April 2014 VA examiner clearly found no associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 10 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Left Knee Collateral Ligament Strain  

The Veteran's service-connected left knee disability have been assigned an initial 10 percent rating under Diagnostic Code 5299-5260 for limitation of flexion.  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II. 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel  stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

At the July 2008 VA examination, the Veteran reported fatigability, but denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and dislocation.  He experienced pain in the left and middle side of the knee.  The pain occurred four times per day and lasted for half an hour.  The pain was sharp and 6 out of 10 in severity.  Pain could be elicited by physical activity and was relieved by rest and medication.  He could function without medication and the symptoms were described as intermittent. 

On physical examination, range of motion was zero degrees extension to 140 degrees flexion.  Joint function was additionally limited by zero degrees following repetitive use due to fatigue and pain, but no weakness, lack of endurance or incoordination.  Stability testing was within normal limits.  The diagnosis was left lateral collateral ligament strain.  X-rays of the left knee were unremarkable. 

Again, post-service VA treatment records showed complaints of chronic left knee pain.  A clinical record in October 2012 showed that examination of the knee was normal.  However, subsequent private treatment records appear to indicate an increase in severity.  In this regard, a November 2012 private treatment record indicated increasing pain with certain activities.  Further, subsequent treatment records indicate that the Veteran now had arthritis of the left knee.  As such, the case was remanded to afford the Veteran another VA examination.  

In April 2014, the Veteran was afforded another VA examination to assess the severity of his left knee disability.  Again, the Veteran's electronic records were reviewed.  The Veteran again reported physical therapy.  He reported the main problem occurred when going up and down stairs as well as prolonged standing.  He rested and used the TNS unit.  The Veteran did not report any flare-ups.  Range of motion was zero degrees extension with no objective evidence of pain to 135 degrees flexion with pain at that point.  The Veteran was able to perform repetitive use testing with no change in range of motion findings or any additional limitations.  There was pain on palpation, but strength testing was normal.  Joint stability testing was also normal.  There was no evidence of recurrent patellar subluxation or dislocation.  There was also no tibia or fibular impairment.  

The examiner again opined that as the Veteran was not having a flare-up today, it would only be speculative to report additional range of motion loss and whether pain, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The diagnosis was left knee lateral collateral ligament strain.  The examiner noted that there was x-ray evidence of arthritis.  Again, there was no impact on the Veteran's ability to work due to his left knee disability.  It was also again observed that the Veteran was employed full time.  

After reviewing the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  Even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Extension has always been normal and, even though flexion was limited at the VA examinations, it was not found to be limited to 30 degrees in the left knee.  Moreover, as extension has always been normal, there is no basis for awarding a separate rating for limitation of extension.       

The Veteran has reported chronic left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, and Mitchell, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  Importantly at the most recent VA examination, the examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Although the examiner indicated that it would only be speculative to report additional range of motion loss and whether pain, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The rest of the report shows that the Veteran denied any flare-ups and there was no change following repetitive use testing.  Thus, again given the lack of any such findings, the basis as to why examiner was unable to provide such opinion is clear.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Furthermore, a separate rating under Diagnostic Code 5257 would not be appropriate as there has been no objective medical finding of recurrent subluxation or lateral instability of the left knee.  The Veteran has not reported any episodes of instability and VA examinations documented that the Veteran's ligaments were intact and testing for instability was negative.  

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartialge, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that his left knee disability has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that his symptomatology has been stable and not met the criteria for a higher rating throughout the course of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Stage 1 Kidney Disease with Hypertension

The Veteran is also seeking an initial compensable rating for his Stage 1 kidney disease with hypertension.  The Veteran's staged 1 kidney disease has been rated under Diagnostic Code 7501 for chronic nephritis.  Under this code, the disability is to be rated under the criteria for renal dysfunction.  38 C.F.R. § 4.115b.  Under renal dysfunction, a noncompensable rating is warranted where albumin and casts with history of acute nephritis or, hypertension noncompensable under Diagnostic Code 7101.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension that is at least 10 percent disabling under DC 7101 warrants a 30 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension that is at least 40 percent disabling under DC 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  If the chronic nephritis requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, the Veteran is awarded a 100 percent rating.  In the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated.  38 C.F.R. § 4.115a.

According to Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.    

At the July 2008 examination, the Veteran reported elevated blood pressure readings, but was otherwise asymptomatic.  He had been on medication and the response was good.  On examination, blood pressure readings were 119/75, 118/68 and 109/70.  It was observed that blood pressure was elevated and that the Veteran had been on continuous medications.  He experienced increased urinary output due to medications.  The Veteran did not have any functional impairment due to hypertension.  With respect to his kidney disease, the Veteran reported urinating 10 times per day at intervals of every hour and two times every three hours at night.  He did not have problems starting urination and did not have any urinary incontinence.  He did not have any weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones with pain, or frequent infections.  He did not require any procedures and had not been hospitalized during the last 12 months.  He was not on regular dialysis.  Again, the Veteran denied any functional impairment.  Laboratory findings were within normal limits, except urinalysis showed presence of protein.  In sum, there were findings of proteinuria secondary to chronic kidney disease.  The diagnosis was stage 1 chronic kidney disease with hypertension secondary to chronic kidney disease.  There were no subjective factors and no finding of hypertensive heart disease.  

Follow up treatment records showed that blood pressure readings were predominantly under 160/100 with a few instances where it was elevated.  However, emergency room treatment records dated in 2009 from the Jacksonville Naval Hospital showed that the Veteran was seen for feeling lightheaded and increased blood pressure.  Blood pressure reading at home was 160/101.  However, subsequent readings at the emergency room were 156/112, 154/86 and 150/86.  Other readings were all under 160/100 except one reading that was 195/114.  

The Veteran was afforded another VA examination in July 2013 to address his hypertension.  However, the record was not available for review.  The Veteran reported being on medications since 1996 or 1999 and continued medications after leaving service.  It was noted that he had to take continuous medication to treat his hypertension.  However, the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  On examination, blood pressure was 165/90, 155/98 and 159/93.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's hypertension.  The Veteran's hypertension also did not impact his ability to work.  

In support of his claim, in September 2013, the Veteran submitted a summary of blood pressure readings while on active duty as well personal readings done by himself in August 2011.  However, these readings do not document that diastolic pressure was predominantly 100 or more or systolic pressure was predominantly 160 or more to warrant a 10 percent rating or higher.  Out of approximately 100 or more readings, only about 20 showed systolic pressure and/or diastolic pressure being elevated to meet the criteria for a compensable rating.  

At the April 2014 examination, it was observed that the after discontinuing NSAIDS, the Veteran's kidney function results have been normal as far as the last labs indicated in 2010.  The Veteran denied any current treatment for the kidneys and did not taking any continuous medications.  The examiner determined that the Veteran did not have any renal dysfunction, urolithiasis, history of recurrent urinary tract or kidneys infections, kidney transplant or removal, or tumors and neoplasms.  The Veteran did not have any related conditions or any other pertinent physical findings, complications, conditions signs or symptoms.  Laboratory studies and urinalysis were all normal.  The Veteran's kidney disease did not impact his ability to work.  

The examiner also opined that the blood pressure records were available for review and did not indicate a persistent diastolic reading of 100 or more.  On November 2008, blood pressure was 144/88 and on March 2009, it was 127/79.  The Veteran reported that he took his own blood pressure at home only occasionally when he felt some symptoms and they range anywhere from 140-160/90-105.  The examiner also observed the 2013 blood pressure readings.  Blood pressure at this examination was 180/102 and 186/109 using automatic machine and 150/98 using manual machine. 

In May 2014, the Veteran was seen for elevated blood pressure at the Jacksonville Naval Hospital.  He reported that his blood pressure was in the 180s at the VA and they told him to report to his primary care physician.  Blood pressure reading at this visit was 163/105.  The Veteran was prescribed a new medication and a subsequent blood pressure reading a couple of weeks later was 139/89 and the examiner noted that the Veteran's blood pressure log over the past week were all less than 140/90.

After reviewing the evidence, the Board must find that a compensable rating is not warranted at any point during the appeal for stage 1 kidney disease with hypertension.  There have been no objective findings of constant or recurring albumin with hyaline and granular casts or red blood cell to warrant a compensable rating under the regulations for renal dysfunction.  With the exception of protein in the urine, the laboratory findings at the July 2008 VA examination were within normal limits.  Likewise, the most recent VA examination showed that there was no renal dysfunction and all laboratory findings were normal.  Post-service treatment records are also silent with respect to any findings of renal dysfunction and the Veteran has denied any functional impairment.  
	
Nevertheless, as required under the regulations for renal dysfunction, the Board has also determined whether the Veteran's hypertension during this period was at least 10 percent disabling under Diagnostic Code 7101.  However, the Board must conclude that the evidence does not demonstrate that the Veteran's hypertension during the appeal period more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, as contemplated by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Again, while blood pressure readings have been elevated at times, the majority of the readings have still been under 160/100.  In turn, a compensable rating under the regulations pertaining to renal dysfunction and hypertension is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his stage 1 kidney disease with hypertension.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Significantly, in rating this disability, laboratory tests and blood pressure readings done by a medical professional are necessary to assess the severity.  Moreover, when the Veteran has reported his own blood pressure readings, they still have not predominantly shown systolic pressure over 160 or diastolic pressure over 100.  In sum, the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected stage 1 kidney disease with hypertension; however, the Board finds that his symptomatology has been stable and not met the criteria for a higher rating throughout the course of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability, left knee disability, and stage 1 kidney disease with hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's 10 percent rating for the low back contemplates the functional limitations caused by such disability for the period on appeal.  Moreover, the current 10 percent rating for the left knee also reflects the Veteran's pain, restricted motion, and functional limitations.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back, knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 5256, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Further, with respect to the Veteran's kidney disease with hypertension, he has expressly denied any functional impairment or symptoms pertaining to his kidney disease and his hypertension symptoms are adequately contemplated in the rating criteria as no other symptoms have been identified beyond elevated blood pressure readings.  As such, the Veteran's symptoms, and their resulting impairment, are again contemplated by the rating schedule. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back, left knee, and stage 1 kidney disease with hypertension disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected disabilities rendered him unemployable.  In fact, the evidence shows that the Veteran is still employed full time as a corrections officer.  Accordingly, there is no need for further analysis with respect to this matter.  

In sum, Board finds that the preponderance of the evidence is against the initial rating claims on appeal; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied. 

An initial evaluation in excess of 10 percent for left knee collateral ligament strain.is denied.

An initial compensable evaluation for stage 1 kidney disease with hypertension is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


